Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  134884(27)                                                                                            Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 134884
                                                                     COA: 275974
                                                                     Genesee CC: 96-053707-FC
  ANDRE D. CATHRON,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  29, 2007 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 19, 2008                   _________________________________________
         p0211                                                                  Clerk